


Exhibit 10.6

 

Director Compensation Summary

 

We currently pay our non-management directors an annual retainer of $170,000 per
year.  We pay $70,000 of the retainer in cash and $100,000 of the retainer in
restricted stock to non-management directors who have not satisfied our share
ownership guidelines.  We pay $100,000 of the retainer in cash and $70,000 of
the retainer in restricted stock to non-management directors who have satisfied
our share ownership guidelines. Any director may elect to receive up to
100 percent his annual retainer in restricted stock.  Any director who has
satisfied our share ownership guidelines may also elect to receive up to
50 percent of the portion of the annual retainer that is not paid in cash in the
form of stock options rather than in the form of restricted stock.  Grants of
restricted stock receive cash dividends.  Restricted stock and stock options
vest on the day immediately prior to the first annual general meeting of
shareholders at which directors are elected following the grant of the stock or
option (with immediate vesting upon a change in control or death or disability
of the director).  Vested options are exercisable for up to ten years after
grant, but only while the director is serving on the Board and for 30 days after
leaving the Board (two years after leaving if termination is because of
retirement after five years of Board service, death, or disability, and two
years following a change in control).

 

The Chairman of the Board receives an additional $125,000 annual retainer, the
Chairman of the Audit Committee receives an additional $30,000 annual retainer
and the Chairman of each of the Compensation Committee, the Nominating and
Governance Committee, the Finance Committee and the Risk Oversight Committee
receives an additional $10,000 annual retainer. Members of the Audit Committee,
other than the chairman, receive an additional $10,000 annual retainer and
members, other than the chairmen, of each of the Compensation Committee, the
Nominating and Governance Committee, the Finance Committee and the Risk
Oversight Committee receive an additional $5,000 annual retainer.  The Company
will generally not pay a fee for attendance at board or committee meetings,
though the Chairman of the Board has the discretion to pay attendance fees of
$2,000 for extraordinary or special meetings.

 

The Board of Directors has recommended that each director own at least 25,000
common shares.  Common shares represented by stock units previously granted to
directors (i.e., units for which common shares will be received six months after
termination of the director’s service on the Board of Directors), vested
restricted shares and purchased shares will count toward that guideline.  A
director must hold at least 25,000 shares before the director may dispose of any
shares acquired as compensation from Assured Guaranty Ltd.  Once a director has
reached the share ownership guideline, the director must hold at least 25,000
shares so long as serving on the Board of Directors.

 

--------------------------------------------------------------------------------
